DETAILED ACTION
This action is in reply to papers filed 6/7/2022.  Claims 56, 59-61, 63-71 and 74-76 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190038776A1, published 2/7/2019.

Withdrawn Rejection(s)
Applicant’s arguments regarding the 112 (a) scope of enablement rejection of claims 56-66 has been fully considered. The 112 (a) rejection is withdrawn.  
Applicant’s arguments regarding the 112 (a) scope of enablement rejection of claim 75 has been fully considered. The 112 (a) rejection of claim 75 is withdrawn in view of amendments to the claim. 

Maintained Rejection(s)
Applicant's arguments filed 6/7/2022, with respect to the 102 (a)(1)/(a)(2) rejection of claim  67 and 72-74 as being anticipated by Black et al. (WO2014197748A2) has been fully considered but they are not persuasive. The rejection of claim 67 and 74 is maintained. Claims 72-73 are now canceled. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 6/7/2022, with respect to the 103 (a) rejection of claim 68-71 as being unpatentable over Black et al. (WO2014197748A2,) and Huston et al. (WO2016161380A) has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.

Young Declaration
Evidence presented in the Young Declaration will be addressed to the extent that they apply to current rejection(s). 

Claim Objections
Claims 56, 65 and 75 are objected to because of the following informalities:  The claims recite the limitation “…deletion of 700 kb or more and up to 725 kb…” This recitation is grammatically awkward. Applicant should consider amending the claims to recite “deletion of 700 kb to 725 kb” or something similar.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56, 59-61 and 63-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of modifying a mutant dystrophin gene in the genome of a cell of a non-human mammal, the method comprising introducing into the cell of the non-human mammal a first AAV9 vector comprising a) a nucleic acid comprising a nucleotide sequence encoding a CRISPR/Cas9 endonuclease operably linked to a muscle-specific promoter; and a second AAV9 vector comprising b) one or more nucleic acids comprising nucleotide sequences encoding a first and second CRISPR/Cas9 guide RNA, wherein the first CRISPR/Cas9 guide RNA comprises a guide sequence that hybridizes to a target sequence within intron 44 of the mutant dystrophin gene, and the second CRISPR/Cas9 guide RNA comprises a guide sequence that hybridizes to a target sequence within intron 55 of the mutant dystrophin gene, wherein the target sequence within intron 44 and the target sequence within intron 55 are separated from each other by about 700 kb to up to 725 kb, when compared to a wildtype human dystrophin gene, and wherein each guide RNA is operably linked to a RNA polymerase promoter; wherein the modified mutant dystrophin gene encodes an in‐frame transcript with flanking exon 44 joined with flanking exon 56 and has an intron therebetween of about 1 kb, wherein said intron comprises about 500 bp of the 3′ end of intron 44 and the 5′ end of intron 55; and wherein said introducing results in a deletion of about 700 kb to up to 725 kb as compared to the wildtype human dystrophin gene,
does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  

Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept in the instant application is a method of CRISPR-Cas9 mediated modification of a mutant dystrophin gene in the genome of a cell. 
The Breadth of the Claims: The breadth of the claims embraces a CRISPR/Cas9 mediated modification of a mutant dystrophin gene in a human and the use of any vector or no vector (direct protein delivery) to achieve this objective. 
Amount of Direction Provided by Inventor: In the Declaration filed 6/7/2022, Declarant discloses an in vivo experiment in which male hDMD del45 mdx mice were utilized. Specifically, Exhibit A of the Declaration discloses the mice contained a mutated human DMD gene to target with the gRNAs and assess restoration of human dystrophin protein. Declarant teaches mice were given systemic injections of the CRISPR therapy packaged in AAV9 vectors, with the muscle specific CK8 promoter, to edit the endogenous muscle cells. For treatment of pups, Cas9 and gRNA vectors were mixed and delivered by intraperitoneal injection at postnatal day (p3) at either 2X10^14 vg/kg/vector or 6x 1014 vg/kg/vector. Older pups were treated by retro-orbital injection between p14-p17 at 2x1014 vg/kg/vector. Continuing, Declarant states mice were sacrificed at 4 wks to 5 mths post-injection. 
Declarant states that results demonstrated restoration of dystrophin protein in cardiac and skeletal muscle. This was achieved through an exon 45-55 deletion in the DMD gene as shown by PCR for the deletion on genomic DNA isolated from heart and skeletal muscle (Figure 2D). Juvenile mice were also tested and restoration of dystrophin protein was also observed in mice dosed after disease progression (Figure 4)  Dystrophin functionality was assessed by immunostaining for components of the dystrophin glycoprotein complex, including beta-dystroglycan and neuronal nitric oxide synthase (nNOS) which was shown to be restored when dystrophin was restored in skeletal muscle (Figure 5). Non-invasive functional testing was performed on control and treated mice which showed improvement in wire mesh and open field test across the treated mice (Figure 6-8). Finally, long-term durability was shown by continued restoration of dystrophin protein in hearts six months after dosing in pups (Figure 9).
The State of the Prior Art:  In describing CRISPR mediated gene therapy, Uddin et al.  (Front Oncol. 2020;10:1387) teach that while the clinical trials rely on ex vivo editing and subsequent therapy with modified cells, in vivo approaches have been less extensively employed. Uddin reasons that this is because in vivo editing has been largely limited by inadequate accessibility to the target tissue (Pg. 12, Col. 1, para. 1). Luther et al. (Expert Opin Drug Deliv. 2018 Sep;15(9):905-913.) adds that effective translation of CRISPR/Cas9 technologies in vivo requires the use of biocompatible vehicles capable of both systemic circulation of the Cas9-RNP, as well as transport into cells. Examiner’s emphasis. While mechanical methods of introduction are effective in vitro and ex vivo, their clinical application is inherently limited by accessibility of target regions. Luther explains that delivery of the CRISPR/Cas9 components into the nuclei of target cells is necessary for gene modification. The components of the CRISPR/Cas9 machinery are macromolecules, and therefore are unable to spontaneously enter the cytosol, let alone the nucleus. Examiner’s emphasis. While several approaches have been taken for the cellular delivery of the CRISPR/Cas9 system, such as plasmid/viral vector-based approaches, Cas9-encoded mRNA, or direct Cas9 protein delivery, significant challenges still exist in the transition of these technologies to in vivo application (Pg. 906, Col. 2). In fact, Mout et al. (Bioconjug Chem. 2017 Apr 19;28(4):880-884.) reports that no Cas9-RNP (protein) systemic delivery via synthetic vehicles has been reported so far (Pg. 882, Col. 2, para. 1).
In sum, the evidence presented in the art cited above details the unpredictability associated with in vivo delivery of CRISPR components, particularly protein delivery. Uddin identifies a major problem of in vivo editing being inaccessibility to the target tissue. Luther notes that to be effective in vivo, CRISPR protein components would need to somehow enter the nucleus of the cell via a systemic delivery. Mout cautions that, as of 2017, there have been no reports of systemic delivery of CRISPR protein components. 


Liang et al. (Front Bioeng Biotechnol. 2022 Mar 23) teach that with the capacity to permanently edit specific genes, numerous studies utilizing CRISPR/Cas9 to correct DMD mutation have been performed in recent years (Pg. 5, Col. 2, last paragraph). Nance et al. (Mol Ther. 2019 Sep 4;27(9):1568-1585.) adds that AAV serotype 9 (AAV9) is particularly attractive for DMD gene therapy because it can lead to robust and bodywide muscle transduction in small- and large-animal models for DMD (Pg. 1568, Col. 2, para. 2). Himeda (Muscle Gene Therapy: Methods and Protocols, Methods in Molecular Biology, vol. 709) notes that gene therapy for DMD requires efficient gene delivery to the striated musculature and specific, high-level expression of the therapeutic gene in a physiologically diverse array of muscles. Hinder cautions that despite the preferential targeting of striated muscle by certain AAV serotypes, the widespread dissemination of vector following systemic delivery still raises concerns about inadvertent transduction of nonmuscle tissues, which may give rise to an unwanted immune response. Examiner’s emphasis. Thus, even though viral promoters (such as the CMV and RSV promoters) mediate high-level expression in skeletal and cardiac muscle, these promoters also exhibit high activity in dendritic cells and relatively high activity in spleen and testes. Thus, the construction of high-activity, muscle-specific regulatory cassettes is a necessary goal (paragraph bridging Pg. 3 and Pg. 4).  
To test the therapeutic potential of single-cut myoediting in vivo, Olson (Proc Natl Acad Sci USA. 2021 Jun 1;118(22).) generated mice harboring each of the most commonly deleted exons in DMD patients. To deliver SpCas9 and sgRNAs in vivo, Olson used AAVs of serotype 9 (AAV9). Olson used the muscle creatine kinase (MCK) promoter to direct the muscle-specific expression of Cas9 and three different RNA polymerase promoters to direct the expression of sgRNAs from a separate AAV9 cassette . Olson teaches he selected the MCK promoter for the initial studies because of its high-level expression in terminally differentiated skeletal and cardiac muscle and because of its inactivity in the liver, which is a site of AAV9 accumulation in vivo. Examiner’s emphasis. Continuing, Olson adds that the inactivity of the MCK promoter in liver minimizes possible off-target gene editing in this tissue. Olson reports that systemic dosing of mice harboring an exon 50 deletion with AAV9-Cas9 and AAV9 encoding an sgRNA directed against a sequence in exon 51 allowed efficient restoration of dystrophin protein expression within 4 wk, as well as maintenance of muscle strength and function and prevented pathological myofiber degeneration and fibrosis (Pg. 3, Col. 2). 
Maynard et al. (Molecular Therapy, Volume 29, Issue 11, 2021, Pages 3140-3152) reviewed recent studies of CRISPR/Cas9 mediated correction in large animals. Using CRISPR-Cas9 to target the DMD exon 51 splice acceptor site, Maynard cites a study in which the authors co-delivered AAV9-Cas9 and AAV9-gRNA to deltaE50-MD dogs. Dystrophin rescue varied by administration route, with systemic delivery achieving up to 70% and 92% of wild-type (wt) dystrophin levels 8 weeks post-treatment in the peripheral and cardiac muscles, respectively. More recently, another study demonstrated that dual AAV9s could be used to co-deliver a split-intein Cas9 and a pair of gRNAs to excise exon 51 and restore the reading frame in DMD exon 52-deficient pigs. Intravenous delivery of AAV9 vectors coated in polyamidoamine nanoparticles resulted in efficient exon 51 targeting and robust expression of a shortened form of dystrophin in skeletal muscle, heart tissue, and the diaphragm. While the truncated dystrophin was only partially functional, treated pigs showed significant reductions in fibrosis, improvements in cardiac function, and prolonged survival (Pg. 3146, Col. 1, para. 1).  
The teachings of Olson et al. and Maynard et al. are instructive. Indeed, note that Olson and the references cited by Maynard all use the AAV9 vector. Nance reasoned that AAV9 was particularly attractive for DMD gene therapy because it can lead to robust and bodywide muscle transduction in small- and large-animal models for DMD. Olson also teaches operably linking the Cas9 to the MCK promoter, a muscle specific promoter. Hinder concluded that non-specific viral promoters exhibit in targeted areas, such as skeletal and cardiac muscle, but also in untargeted areas such as the spleen and testes.     
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish the method of modifying a mutant dystrophin gene in a human subject, the use of any vector or no vector, the use of any non-muscle specific promoter in the vector, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed. Thus, limiting the claimed invention to the scope above would be proper.
Applicant’s Arguments/Response to Arguments
In the interest of compact prosecution, arguments presented by Applicant and/or Declarant are addressed below. 

Applicant argues: The experiments disclosed in the Declaration are evidence
that the claimed methods may be applied in vivo to successfully modify a mutant dystrophin
gene to have an exon 45-55 deletion and result in functional dystrophin proteins and muscles in
treated subjects. That is, a mutant dystrophin gene in the genome of a cell in a subject may be in vivo modified according to the teachings in the specification and methods in the art to result in a modified mutant dystrophin gene that is an in-frame transcript with flanking exon 44 joined with flanking exon 56 and an intron therebetween of about 1 kb, wherein the intron comprises about 500 bp of the 3' end of intron 44 and the 5' end of intron 5 5, and a deletion size of 7 00 kb or more and up to 725 kb as compared to the wildtype human dystrophin gene.
In Response: Applicant’s arguments have been fully considered, but are not fully persuasive. Acknowledgement is made of the in vivo CRISPR mediated gene correction in DMD mice in the Declaration. In addition, Examiner acknowledges the art’s teaching of CRISPR mediated gene correction in DMD large animals, such as canines. However, neither the Declaration nor the art provide evidence for CRISPR mediated gene correction in humans with DMD. This lack of teaching forms the basis for the 112 (a) rejection above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 67-71, 74 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 recites the limitation "the first and second target sequences of the wildtype human dystrophin gene" starting in the third to last line. See below, with relevant portions highlighted.  There is insufficient antecedent basis for this limitation in the claim. 


    PNG
    media_image1.png
    505
    949
    media_image1.png
    Greyscale


Note that 67 (i) and (ii) both recite the target sequences correspond to the wildtype gene.  Thus, as admitted by Applicant on pg. 10 of ‘Remarks’, the wildtype gene is not part of the kit. However, as newly amended, a first and second target sequence of the wildtype gene would necessarily require the wildtype gene. There is a lack of antecedent basis for this limitation. Claims 68-71, 74 and 76 are included in this rejection as they depend on claim 67 and fail to clarify the issue above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 67 and 74 remain and new claim 76 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Black et al. (WO2014197748A2, Identified as ‘UNIV DUKE’ under Foreign Patents in IDS filed 8/8/2018, previously cited). 

Claim Interpretation: In both (i) and (ii) of claim 67, all that is required is a first or second CRISPR/Cas9 guide RNA (or a nucleic acid comprising a nucleotide sequence encoding the first or second CRISPR/Cas guide RNA) to comprise a guide sequence having 100% complementarity over 17 or more contiguous nucleotides with a first or second target sequence corresponding to intron 44 or intron 55, respectively, of the wildtype human dystrophin gene. 
The limitation of the “the first and second target sequence of the wildtype human dystrophin gene are separated from each other by 700 kb or more and up to 725 kb” is non-limiting. At the outset, the limitation recites “target sequences of the wildtype human dystrophin gene.” Claim 67 recites no such limitation. Indeed, the claim recites the target sequences correspond to the wildtype gene. The claim does not recite the target sequence is of the wildtype gene. A target sequence corresponding to the wildtype gene is not interchangeable with a target sequence of the wildtype gene. The former does not require the wildtype gene -or parts thereof- the latter does require the wildtype gene.  
 Additionally, the limitation of the target sequences being separated from each other is not limiting because the guide RNAs are not in the genome of a cell. Indeed, para. 279 of the PgPub explains that when pairs of gRNAs targeted to introns 44 and 55 are co-transfected (in a cell), an exon 45-55 deletion (˜708 kb) results after NHEJ. How are the target sequences that correspond to intron 44 and intron 55 of the wildtype DMD gene separated in a kit? 
Regarding claim 67, Black discloses a kit (Pg. 6, para. 19) for modifying a mutant dystrophin gene in a cell's genome (Pg. 5-6, para. 18), the kit comprising (i) a first CRISPR/Cas single guide RNA (as in claim 74) (Pg. 37, para. 168), wherein the first CRISPR/Cas guide RNA comprises a guide sequence having 100% complementarity over 17 or more contiguous nucleotides with a first target sequence corresponding to intron 44 of the human dystrophin gene (Pg. 43, para. 186; Pg. 91+ Table 6 ‘SEQ ID NO: DCR6’), (ii) a second CRISPR/Cas single guide RNA (as further in claim 74), wherein the second CRISPR/Cas guide RNA comprises a guide sequence having 100% complementarity over 17 or more contiguous nucleotides with a second target sequence corresponding to intron 55 of the human dystrophin gene(Pg. 43, para. 186; Pg. 91+Table 6 ‘SEQ ID NO: DCR7’) and a Cas9 protein (as in claim 76) (Pg. 3, para. 8). With respect to ‘wherein’ clauses in claim 67, as noted in the ‘claim interpretation’, these limitations are not given any structural weight.  
Accordingly, Black anticipates the claimed invention. 

Applicant’s Arguments/Response to Arguments 
Applicant argues:  Black teaches a 336 kb deletion in the dystrophin (DMD) gene. See Fig. 16. Nowhere does Black teach or suggest deleting a portion of the DMD gene that is 700 kb or more. Black teaches that the deletion in the DMD gene is around exons 45-55. See Fig. 16. Nowhere does Black teach or suggest deleting a portion of the DMD gene that reaches the far edges of intron 44 and intron 55 and thereby results in a deletion size of 700 kb or more compared to the wildtype human dystrophin gene.
In Response: Applicant’s arguments have been fully considered, but are not persuasive. This is because Black need not have taught deleting a portion of DMD that is 700 kb or more because this is not required by the claim. Nor is it a requirement of the claims to teach “edges of intron 44 and intron 55.” Applicant should consider amending the claims to recite the exact position (e.g. edges) of intron 44 and intron 55 the gRNAs target.  Note that any amendment must have basis in the as-filed specification. Nevertheless, all that is required of claim 67 is required is a first or second CRISPR/Cas9 guide RNA (or a nucleic acid comprising a nucleotide sequence encoding the first or second CRISPR/Cas guide RNA) to comprise a guide sequence having 100% complementarity over 17 or more contiguous nucleotides with a first or second target sequence corresponding to intron 44 or intron 55.  This is clearly taught by Black. 
Previously cited para. 186 is copied below: 

    PNG
    media_image2.png
    213
    562
    media_image2.png
    Greyscale

Para. 8 of Black discloses: 

    PNG
    media_image2.png
    213
    562
    media_image2.png
    Greyscale


Previously cited Table 6 is copied below. 

    PNG
    media_image3.png
    783
    715
    media_image3.png
    Greyscale



Note the teachings of DCR6 to human DMD intron 44 and DCR7 to human DMD intron 55. In this embodiment, Black discloses the guide RNAs are 19bp. 
Thus, Applicant’s arguments are not found persuasive. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 68-71 remain rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO2014197748A2, Identified as ‘UNIV DUKE’ under Foreign Patents in IDS filed 8/8/2018)  as applied to claims 67 and 72-74  above, and further in view of Huston et al. (WO2016161380A1, Filed 4/1/2016, PRIORITY DATE 4/1/2015, previously cited).

The teachings of Black are relied upon as detailed above. However Black fails to teach (1) the guide sequence of the first CRISPR/Cas guide RNA comprises (a) the 17 nucleotide sequence set forth in any of SEQ ID NOs: 1155-1159 or (b) the 20 nucleotide sequence set forth in any of SEQ ID NOs: 1150-1154 and SEQ ID NOs: 1223-1269 (as in claim 68); (2) the guide sequence of the second CRISPR/Cas guide RNA comprises (a) the 17 nucleotide sequence set forth in any of SEQ ID NOs: 1175-1179 or (b) the 20 nucleotide sequence set forth in any of SEQ ID NOs: 1170-1174 and SEQ ID NOs: 1318-1365 (as in claim 69) or (3) that the guide sequence of the first CRISPR/Cas guide RNA comprises the 17 nucleotide
sequence GAAAUUAAACUACACAC (SEQ ID NO: 1158), and the guide sequence of the second CRISPR/Cas guide RNA comprises the 17 nucleotide sequence AUGAUGCUAUAAUACCA (SEQ ID NO: 1177); or (b) the guide sequence of the first CRISPR/Cas guide RNA comprises the 20 nucleotide sequence GUUGAAAUUAAACUACACAC (SEQ ID NO: 1153) and the guide sequence of the second CRISPR/Cas guide RNA comprises the 20 nucleotide sequence UGUAUGAUGCUAUAAUACCA (SEQ ID NO: 1172) (as in claim 70).
Before the effective filing date of the claimed invention, Huston et al. taught CRISPR/CAS related compositions and methods for treatment of DMD (Abstract). At Pg. 7, lines 28-32, Huston teaches targeting domains for use in gRNAs for altering a DMD target position. Huston adds that the targeting domains of each gRNAs can comprise nucleotide sequences set forth in SEQ ID NOs: 206-826366. Huston teaches the target site of said domains were intron 44 and intron 55 (as in claim 71, in-part) (Pg. 121, lines 25-31).
Regarding claim 68 (b) and claim 70(b) (in-part), Huston et al. teach a sequence that is 100% identical to SEQ ID NO: 1153 (as in claim 71, in-part). The sequence comparison between the sequence of Huston and SEQ ID No: 1153 is copied below. This sequence can be found on pg. 608 of the provided modified provisional. This sequence is identified as DMD-27309/SEQ ID NO: 27695.
RESULT 1
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY

  Query Match             100.0%;  Score 20;  DB 73;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GUUGAAAUUAAACUACACAC 20
              ||||||||||||||||||||
Db          1 GUUGAAAUUAAACUACACAC 20

Regarding claim 69 (b) and claim 70(b), Huston et al. teach a sequence that is 100% identical to SEQ ID NO: 1172 (as further in claim 71). The sequence comparison between the sequence of Huston and SEQ ID No: 1172 is copied below.  This sequence can be found on pg. 128 of the provided modified provisional application. This sequence is identified as DMD-5736/SEQ ID NO: 6122.
RESULT 1
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  

  Query Match             100.0%;  Score 20;  DB 73;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UGUAUGAUGCUAUAAUACCA 20
              ||||||||||||||||||||
Db          1 UGUAUGAUGCUAUAAUACCA 20


When taken with the teachings of Black et al., one of ordinary skill in the art would have found it prima facie obvious to use the guide sequences taught in Huston in the CRISPR mediated gene editing system of Black et al. The skilled artisan would have had a reasonable expectation of achieving the goal of treating DMD, as so set forth in Black et al., because Huston teaches their targeting domains are for use in gRNAs for altering a DMD target position.
Thus, the claimed invention would have been prima facie obvious. 

      Applicant’s Arguments/Response to Arguments 
Applicant argues: Huston does not teach or suggest deleting a portion of the
DMD gene that is 700 kb or more. Huston teaches that the deletion in the DMD gene is around.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because, as noted above, the claim does not require deletion of 700 kb or more of the DMD gene. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Allowable Subject Matter
Claim 75 is free of the art. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632